Lumpkin, Justice.
A careful and laborious examination of a large number of text-books and decisions touching the admissibility of confessions in evidence in criminal cases, shows that the authorities are in considerable conflict, and that it is difficult to draw a precise line between confessions which should be received and those which should be rejected. The tendency of modern judicial opinion is to refuse to admit them when there is any reasonable ground to believe that they were induced by hope or fear. Precisely what words or conduct will constitute such inducement is not .easily determined, and differences of opinion concerning the effect and meaning of many expressions, varying in language but more or less similar in import, have given rise to the conflict mentioned. We do not think it would be profitable now to review and discuss these authorities, either with the view of attempting to harmonize them, or of deducing from them a rule which could be applied to all cases. We shall content ourselves, in this case, with announcing our purpose to adhere closely to the plain mandates of our own statute as expressed in §§3792 and 3793 of the code, and with putting the seal of our *519condemnation upon the practice too much indulged in by officers and quasi officers, such as detectives, in extorting or otherwise improperly obtaining confessions from prisoners in their custody. It is a gross and inexcusable abuse of authority, on the part of men Occupying official positions or assuming to act officially, to thus take .advantage of the helplessness or ignorance of persons charged with crime, who are to a greater or less extent under their control or in their power, and we deem it our duty to thus rebuke such conduct in unmistakable terms.
In the cases of Rafe v. The State, 20 Ga. 60, and Valentine v. The State, 77 Ga. 470, this court went aá far aS any court should ever go in sanctioning the admission of confessions, made under the circumstances therein shown. In the former, Judge McDonald expressly disapproved of the manner in which they were obtained, and in the latter, the .point was not really before this court as to whether or not the court below properly admitted them. An examination of these cases will show that neither of them is in all respects like the case at bar. In all of them, perhaps, the real object of the conversations had with the prisoners was to obtain confessions of guilt, rather than to ascertain the truth, whatever it might be. Of this there can be no doubt in the case before us, and besides, the person accompanying the sheriff and leading in the conversation had a pecuniary interest in the prisoner’s conviction, of which the sheriff' was aware, and he lent his presence and assistance to the accomplishment of the other’s purpose in obtaining a confession. Under these circumstances, we cannot believe that the criminating admissions made by the prisoner, following the expressions used to him as stated in the head-note, were “ made voluntarily, without being induced by another, by the slightest hope of benefit or the remotest fear of injury.” Indeed, it is *520difficult to conceive how the words spoken to him could, under any circumstances, do otherwise than create the impression or belief that if he confessed, it would secure him a benefit of some kind. The error in refusing to rule out the evidence specified would require the granting of a new trial, irrespective of the question whether or not the testimony of the accomplice was sufficiently corroborative to authorize a conviction.

Judgment reversed.